Citation Nr: 1818335	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in June 2017.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the record would benefit from medical opinions addressing whether the Veteran's hypertension and/or obstructive sleep apnea are secondary to obesity caused by the service-connected disabilities.  Although the record includes such an opinion from a private medical professional dated in June 2017, the Board finds the opinion is not supported by an adequate rationale.  Thus, an opinion with rationale is needed.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding treatment records.

2.  Obtain a medical opinion to determine whether the Veteran's hypertension is related to service or a service-connected disability.  All pertinent evidence of record must be made available to and reviewed by the medical professional providing the opinion.

The medical professional should state whether it is at least as likely as not (50 percent probability or more) that the hypertension (a) began in service, (b) is etiologically related to the Veteran's active service, (c) was caused by a service-connected disability, or (d) was aggravated by a service-connected disability.  The examiner must provide a rationale for all opinions expressed, with consideration of the in-service blood pressure readings (notably the multiday readings in February 1986) and the contention that the hypertension is secondary to obesity caused by the service-connected knee disabilities and the June 2017 private medical statement.  

The Board notes that the Veteran was diagnosed with essential hypertension in April 2005, at which time he weighed 237 pounds.  The Board further notes that the Veteran underwent a weight evaluation in service in June 1984 and was noted to weigh 213 pounds in January 1990, 250.7 pounds in July 1994, 266.5 pounds in January 2005,  294 in April and November 2009, 274 in February 2010, 295 pounds in March 2015, and 290 pounds in February 2017 (after losing 26 pounds on a liquid diet) and that he was advised to decrease consumption of junk food/fast food in January 2006 due to excessive weight gain with activity that was "appropriate for age, physical state, and activity."   

If the medical professional is unable to provide any required opinion, the medical professional should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Obtain a medical opinion to determine whether the Veteran's obstructive sleep apnea is related to service or a service-connected disability.  All pertinent evidence of record must be made available to and reviewed by the medical professional providing the opinion.

The medical professional should state whether it is at least as likely as not (50 percent probability or more) that the obstructive sleep apnea was caused by a service-connected disability or was aggravated by a service-connected disability.  The examiner must provide a rationale for all opinions expressed, with consideration of the contention that the sleep apnea is secondary to obesity caused by the service-connected knee disabilities and the June 2017 private medical statement.  

The Board notes that the Veteran was diagnosed with sleep apnea in May 2009, at which time he weighed 290 pounds.  The Board further notes that the Veteran underwent a weight evaluation in service in June 1984 and was noted to weigh 213 pounds in January 1990, 250.7 pounds in July 1994, 266.5 pounds in January 2005, 294 in April and November 2009, 274 in February 2010, 295 pounds in March 2015, and 290 pounds in February 2017 (after losing 26 pounds on a liquid diet) and that he was advised to decrease consumption of junk food/fast food in January 2006 due to excessive weight gain with activity that was "appropriate for age, physical state, and activity."   

If the medical professional is unable to provide any required opinion, the medical professional should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




